IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10057
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                       RUBEN MIGUEL BUCKNER,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        - - - - - - - - - -
                          February 6, 1997
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Ruben Miguel Buckner appeals his sentence for failure to

appear for sentencing, in violation of 18 U.S.C. § 3146(a)(1).   He

argues that the district court erred in calculating the appropriate

incremental sentence under U.S.S.G. § 5G1.3(c), that the court

erred in enhancing his offense level under § 3A1.2 by considering

conduct for which he had been acquitted, and that the court erred

in awarding a two-level increase under § 3C1.1 for his refusal to

continue cross-examination.


     1
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     The district court did not reversibly err in calculating the

applicable guideline range.   See United States v. Torrez, 40 F.3d

84, 86-87 (5th Cir. 1994).     The district court did not err in

awarding a three-level enhancement under § 3A1.2 based on conduct

for which Buckner was acquitted.    See United States v. Juarez-

Ortega, 866 F.2d 747, 749 (5th Cir. 1989).   Any argument that the

district court erred in awarding a two-level enhancement under

§ 3C1.1 for obstruction of justice because Buckner refused to

continue cross-examination was harmless because the enhancement was

also made for Buckner’s failure to appear for sentencing.      See

Williams v. United States, 503 U.S. 193, 203 (1992); United States

v. Cabral-Castillo, 35 F.3d 182, 188 (5th Cir. 1994), cert. denied,

115 S. Ct. 1157 (1995).

     AFFIRMED.




                                2